Prim, J.
The question to be determined in this ease is whether the respondent was entitled, under the Code, to an appeal from the judgment of the justice of the peace, it being-rendered for a sum less than twenty dollars.
Section 64 of chapter 9 of the Code, 595, provides for appeals from the judgments of justices of the peace in these words: “ Either party may appeal from a judgment given in a Justice’s Court in a civil action for a sum not less than twenty dollars; or, for'the recovery of personal property of the value of not less than twenty dollars, exclusive of costs,” etc.
The word sum in this section evidently refers to the amount of the judgment given by the justice rather than to the amount in controversy between the parties as is claimed by the respondent. Then, under this section, we hold that if the judgment of the justice of the peace is given for a sum less than twenty dollars, both parties are concluded from the right of appeal and the judgment becomes final, although the amount claimed by the plaintiff or defendant may be for a larger sum. It is insisted that this construction may prove á hardship in some cases; but this is a matter for the consideration of the legislature, and not for this court.
Judgment reversed.